277 S.W.3d 887 (2009)
Nicholas THOMURE, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90713.
Missouri Court of Appeals, Eastern District, Division Two.
March 10, 2009.
Gwenda Renee' Robinson, District Defender, St. Louis, MO, for Appellant.
Chris Koster, Jonathan H. Hale, Assistance Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Movant, Nicholas Thomure, appeals from the judgment denying his Rule 24.035 motion after an evidentiary hearing. On appeal, movant argues that his plea counsel rendered ineffective assistance by misinforming him about his parole eligibility.
The motion court's findings and conclusions are not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 84.16(b).